Citation Nr: 0627666	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-20 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression.  

3.  Entitlement to service connection for alcoholism.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2003, 
a statement of the case was issued in January 2004, and a 
substantive appeal was received in June 2004.  The veteran 
testified at a Board videoconference in April 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
PTSD.  It appears that the inservice stressors claimed by the 
veteran are sexual harassment and/or assault by a sergeant, 
being accidentally shot in the face during a hunting 
accident, and being in motor vehicle accidents.  

With regard to the veteran's claim of being sexually harassed 
during active duty, the Board finds that, as of the date of 
this remand, there is no corroborative evidence of record 
demonstrating that the reported harassment took place.  The 
RO attempted to obtain corroborative evidence from the United 
States Armed Services Center for Unit Records Research which 
responded in August 2003 that they were unable to verify the 
alleged incidents.  Furthermore, clinical records dated in 
1999 demonstrate that the veteran denied a history of prior 
sexual assault.  The Board notes that the veteran testified 
before the undersigned in April 2006 that his roommate who 
was present during the incidents would be able to verify 
them.  As of this date, no evidence has been received from 
the veteran's roommate regarding the assault.

With regard to the report of being accidentally shot while in 
Korea, the Board notes that service medical records dated in 
February 1966 reference the presence of 3 bb's or pellets in 
the veteran's chest and forehead.  Additionally, the report 
of the veteran's March 1967 separation examination includes 
an annotation that there was a history of a shotgun accident 
and that the veteran was noted to have small metallic foreign 
bodies in the skin of his chest which was noted on X-ray.  
The veteran testified that he was shot by a lieutenant while 
on a hunting trip in Korea during R and R.  

The service medical records demonstrate that the veteran was 
involved in a motor vehicle accident in December 1965 without 
evidence of injury and another accident in February 1966 
which resulted in a laceration on the left elbow.  

It appears that the above evidence corroborates to some 
degree the hunting accident injury as well as the motor 
vehicle accidents.  However, whether these events are 
sufficient stressors to support a diagnosis of PTSD is a 
medical question which must be addressed by medical 
personnel.  Moreover, it appears that a medical opinion 
should be obtained in accordance with 38 C.F.R. § 3.304(f)(3) 
to ascertain if there is evidence of any behavioral changes 
which might corroborate the claimed sexual 
harassment/assault.  

Finally, there is some evidence in the form of a May 2002 
medical report which is to the effect that the veteran is in 
receipt of Social Security disability benefits.  The records 
upon which this decision is based have not been associated 
with the claims files.  The Court in Murincsak v. Derwinski, 
2 Vet. App. 363 (1992), stated that the VA's duty to assist 
specifically includes requesting information from other 
federal departments or agencies pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Thus, the documents from 
the Social Security Administration pertaining to the 
veteran's claims, including any medical records that the 
Social Security Administration has regarding the veteran, 
should be associated with the claims file for review.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and request 
copies of any administrative records 
pertinent to any claim(s) by the veteran 
disability benefits as well as copies of 
all medical records associated with any 
such claim(s).  If Social Security 
reports that no such claim has been made, 
the claims file the respond should be 
documented in the claims file. 

2.  After a response is received from the 
Social Security Administration, the 
veteran should be scheduled for a 
comprehensive VA psychiatric examination.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  In 
accordance with DSM-IV, the examiner 
should clearly report the medical 
diagnoses of all acquired psychiatric 
disorders found to be present.  

     a)  If, and only if, a diagnosis of 
PTSD is rendered, the examiner should be 
asked to review the claims file, to 
specifically include service medical 
records and personnel records, and offer 
an opinion as to whether there is 
evidence of behavioral changes (as 
outlined in 38 C.F.R. § 304(f)(3) to 
indicate that the claimed personal 
assault occurred.  If so, the examiner 
should offer an opinion as to whether the 
PTSD is due to such stressor. 

     b)  If, and only if, a diagnosis of 
PTSD is rendered, the examiner should 
offer an opinion as to whether the PTSD 
is related to the corroborated stressors 
of suffering pellet shots to the face in 
an accidental shooting during service 
and/or to the corroborated motor vehicle 
accidents during service. 

     c)  If, and only if, the examiner 
reports a diagnosis of PTSD which is 
related to the claimed personal assault, 
shooting injury, and/or motor vehicle 
accidents, then the examiner should offer 
an opinion as to whether the veteran 
suffers from alcohol abuse/alcoholism as 
a symptom of or caused by such PTSD.  

     d)  As to any diagnosed acquired 
psychiatric disorder other than PTSD and 
alcoholism/alcohol abuse, the examiner 
should offer an opinion as to whether 
such disorder was manifested during 
service or is otherwise related to 
service. 

3.  Thereafter the RO should review the 
claims file and determine if service 
connection is warranted for any of the 
disabilities on appeal.  The veteran and 
the veteran's representative should be 
provided with a supplemental statement of 
the case.  After the veteran is afforded 
an opportunity to respond, the case 
should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


